DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/20/20, 7/2/20, and 5/9/22 were considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: [0129], line 8 has “bottom 44” which appears to be “bottom 44a”.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “operation reception unit” in claims 1, 2, and 16-20; “position acquisition unit” in claims 1, 7-9, 11-13, and 15; and “control unit” in claims 1-6 and 9-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For purposes of examination, the “operation reception unit” (Fig. 1, element 40) will be interpreted as a touch sensitive dial; the “position acquisition unit” (Fig. 1, element 60) will be interpreted as one or more sensors processing touch sensitive touches to element 40; and the control unit (Fig. 1, element 20) will be interpreted as a processor.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Clarke (US 2014/0046296, cited by Applicant) in view of Diederiks et al. (WO 2007/072316 A2, hereinafter “Diederiks”).	Regarding claim 1, Clarke discloses	A medical device comprising (Fig. 1, [0032], syringe pump 1): 	an operation reception unit (Fig. 1, [0033 and 0046], display screen 14 as a capacitive touch screen); 	a position acquisition unit configured to acquire position information of a detection target that is in contact with or proximity to the operation reception unit, the acquired position information being based on a position on the operation reception unit of the detection target (Fig. 1, [0036 and 0046], display screen 21 as a capacitive touch screen has capacitive sensors and associated circuitry for capturing touches to the display screen 21); and 	a control unit configured to identify an operation input by the detection target ([0046], capacitive touch liquid crystal display LCD includes a processor for processing inputs to the touch screen).	To the extent Applicant asserts that a capacitive touch screen LCD does not have a processor, the Examiner takes Official Notice that it is well known to have a processor for processing touches of a capacitive touch screen LCD.	Therefore, it would have obvious to provide a capacitive touch screen LCD with a processor for the purpose of processing touch events to the touch screen LCD.	Clarke does not explicitly disclose using a dial for an operation reception unit.	Diederiks discloses using a disc for touch screen inputs (Fig. 2, col. 5, lines 6-15, touch sensitive element or disc 130), and	to identify an operation input by the detection target based on a change in the acquired position information (Fig. 2, col. 5, lines 6-15, touch sensitive element or disc 130 changes attributes/settings based on finger touching of disc in a clockwise or counterclockwise touching directions).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Clarke to have a disc or dial formed as a part of the touch screen as an operation reception unit, such as taught by Diederiks, for the purpose of changing attributes/settings based on touches to the disc.  The modified device would use the dial as an operation reception unit and identify finger movement along the dial to identify an operation input (i.e., finger movement) by the detection target (i.e., finger) based on a change in the acquired position information.
Claims 2-3, 6 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke in view of Diederiks as applied to claim 1, and further in view of Danby (US 5,366,346, cited by Applicant).	Regarding claim 2, Clarke as modified by Diedericks discloses the medical device according to claim 1, but does not explicitly disclose wherein the control unit increases or decreases a predetermined set value based on a change in the acquired position information in a circumferential direction around a predetermined center point on the operation reception unit.	Danby discloses a microprocessor controlled volumetric infusing pump using rotary dials (digipots) to adjust flow rate and infusion volume to a patient (Fig. 1, col. 1, lines 23-25, col. 2, lines 27-52).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Clarke and Diedericks to have the rotary disc configured wherein the control unit increases or decreases a predetermined set value based on a change in the acquired position information in a circumferential direction around a predetermined center point on the operation reception unit, such as taught by Danby, for the purpose of adjusting flow rate and/or infusion volume using the rotary disc.
	Regarding claim 3, Clarke as modified by Diedericks and Danby discloses the medical device according to claim 2, wherein the control unit increases the set value where the acquired position information changes in a first circumferential direction that is one direction of the circumferential direction and decreases the set value where the acquired position information changes in a second circumferential direction that is a direction opposite to the first circumferential direction (Danby, Fig. 1, col. 1, lines 23-25, col. 2, lines 27-52).	The motivation is the same as in claim 2.
	Regarding claim 6, Clarke as modified by Diedericks and Danby discloses the medical device according to claim 3, wherein the control unit is not to change the set value until subsequent acquired position information changes by a predetermined amount or longer where the direction of change in the acquired position information is switched from one of the first circumferential direction or the second circumferential direction, to the other direction (Danby, col. 2, lines 30-31 and 53-54, dials or digipots 1 and 4 have sixteen detented positions; control unit does not change until a detected position is reached when reversing the circumferential direction).	The motivation is the same as in claim 2.	Regarding claim 12, Clarke as modified by Diedericks, Danby and Sadahiro discloses the medical device according to claim 2, wherein, where the position acquisition unit has acquired the position information only within a predetermined time, the control unit changes a unit of increase/decrease of the set value based on a change in the position information in a subsequent acquisition (Diedericks, Fig. 2, disc 130, Page 5, lines 6-15, “the user may rotate his touch touching the capacitive disc 130 in clockwise and counter-clockwise directions” to control changes to attributes which has shortest position information detected for finger touches about a quarter of disc 130 in either direction, for example;  after an initial setting is determined within a predetermined time, a future change in settings after the predetermined time (e.g., 3s) results in and increase/decrease of the set value based on the change in position information in the next or subsequent acquisition based on a new clockwise or counterclockwise movement during the subsequent time period).	The motivation is the same as in claim 2.
	Regarding claim 13, Clarke as modified by Diedericks and Danby discloses the medical device according to claim 2, wherein, where the position acquisition unit cannot acquire the position information, the control unit would not use the previously acquired position information for increase/decrease of the set value (Diedericks, Fig. 2, disc 130, Page 5, lines 6-15, “the user may rotate his touch touching the capacitive disc 130 in clockwise and counter-clockwise directions” to control changes to attributes; if no touch information is detected no increase/decrease of the set values occurs).	The motivation is the same as in claim 2.  
	Regarding claim 14, Clarke as modified by Diedericks and Danby discloses the medical device according to claim 2, wherein, where the position information has not changed for a predetermined time, the control unit stops increase/decrease of the set value until the amount of change in the position information exceeds a predetermined distance (Diedericks, Fig. 2, disc 130, Page 5, lines 6-15, “the user may rotate his touch touching the capacitive disc 130 in clockwise and counter-clockwise directions” to control changes to attributes; if no touch information is detected no increase/decrease of the set values occurs until a further touch gesture in the clockwise or counterclockwise direction occurs after any time period (i.e. predetermined time can be 1ms) occurs).	The motivation is the same as in claim 2.  
	Regarding claim 15, Clarke as modified by Diedericks and Danby discloses the medical device according to claim 2, wherein, where the position information changes beyond a predetermined distance in one direction of the circumferential direction after the acquisition of the position information is started, the control unit increases or decreases the set value in accordance with the amount of change exceeding the predetermined distance (Danby, col. 2, lines 30-31 and 53-54, dials or digipots 1 and 4 have sixteen detented positions; control unit does not change until a detected position is reached for further detented positions; predetermined distance is distance between detented positions).	The motivation is the same as in claim 2.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke in view of Diederiks and Danby as applied to claims 2-3, 6 and 12-15, and further in view of Franetzki et al. (US 4,282,872, hereinafter “Franetzki”).	Regarding claim 4, Clarke as modified by Diedericks and Danby discloses the medical device according to claim 3, but does not explicitly disclose wherein the control unit increases or decreases the set value in accordance with a direction of an immediately preceding change in the acquired position information from the first circumferential direction or the second circumferential direction where the acquired position information has not changed for a predetermined time or longer.	Franetzki teaches to adjust the infusion rate settings after a time period for a better infusion delivery rate to the patient (Fig. 3d, col. 4, lines 58-64).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control unit of Clarke, Diedericks, and Danby to have the adjusted infusion delivery rate wherein the control unit increases or decreases the set value in accordance with a direction of an immediately preceding change in the acquired position information from the first circumferential direction or the second circumferential direction where the acquired position information has not changed for a predetermined time or longer, such as taught by Franetzki, for the purpose of providing a gradual infusion rate (Franetzki, col. 5, lines 7-11).  
	Regarding claim 5, Clarke as modified by Diedericks and Danby and Franetzi discloses the medical device according to claim 4, wherein the control unit increases or decreases the set value with an amount of change per unit time corresponding to an amount of change per unit time of the position information with an immediately preceding change where the acquired position information has not changed for a predetermined time or longer (Franetzki, Fig. 3d, col. 4, lines 58-64, set value decreases with time when position information has not changed using triangular form of delivery with different delivery settings over time).	The motivation is the same as in claim 4.

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke in view of Diederiks and Danby as applied to claims 2-3, 6 and 12-15, and further in view of Sadahiro (US 2010/0265172).	Regarding claim 7, Clarke as modified by Diedericks and Danby discloses the medical device according to claim 3, but does not explicitly disclose wherein the position acquisition unit includes a plurality of detection regions arranged in thePATENTAttorney Docket No. 1027550-002004 54circumferential direction, and acquires a detection region which the detection target is in contact with or in closest proximity, from the plurality of detection regions, as the position information of the detection target.	Sadahiro teaches forming a touch pad dial with multiple arcuate segment portions to detect touch positions in a stable detection region (Figs. 2 and 5, [0029] sensor elements L1-4 and R1-4).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control unit of Clarke, Diedericks, and Danby to have wherein the position acquisition unit includes a plurality of detection regions arranged in thePATENTAttorney Docket No. 1027550-002004 54circumferential direction, and acquires a detection region which the detection target is in contact with or in closest proximity, from the plurality of detection regions, as the position information of the detection target, such as taught by Sadahiro, for the purpose of detecting a touch region and circumferential finger movement based on the time history of regions touched.	Regarding claim 11, Clarke as modified by Diedericks, Danby and Sadahiro discloses the medical device according to claim 7, wherein, where the detection region as the position information acquired at the latest acquisition timing is different from the detection region as the position information acquired at the immediately preceding acquisition timing, the control unit determines that the position information has changed in a direction in which a distance in the circumferential direction from the immediately preceding detection region to the latest detection region is shorter from the first circumferential direction and the second circumferential direction, and increases or decreases the set value (Diedericks, Fig. 2, disc 130, Page 5, lines 6-15, “the user may rotate his touch touching the capacitive disc 130 in clockwise and counter-clockwise directions” to control changes to attributes which has shortest position information detected for finger touches about a quarter of disc 130 in either direction, for example).	The motivation is the same as in claim 2.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Clarke in view of Diederiks, Danby as applied to claims 2-3, 6 and 12-15, and further in view of Sadahiro and Kenei (JP 2013-206299A, cited by Applicant, machine translation enclosed).	Regarding claim 8, Clarke as modified by Diedericks and Danby discloses the medical device according to claim 3, but does not explicitly disclose wherein the position acquisition unit includes a plurality of detection units arranged in the circumferential direction, and where one detection unit from the plurality of detection units is configured to detect a contact made by the detection target, the position acquisition unit acquires a stable detection region as a detection region of a position corresponding to the one detection unit, as the position information of the detection target, and 	where two detection units adjacent in the circumferential direction from the plurality of detection units simultaneously detect a contact made by the detection target, the position acquisition unit acquires a boundary detection region as a detection region between two stable detection regions corresponding to the two detection units, respectively, as the position information of the detection target.	Sadahiro teaches forming a touch pad dial with multiple arcuate segment portions to detect touch positions in a stable detection region (Figs. 2 and 5, [0029] sensor elements L1-4 and R1-4).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control unit of Clarke, Diedericks, and Danby to have wherein the position acquisition unit includes a plurality of detection units arranged in the circumferential direction, and where one detection unit from the plurality of detection units is configured to detect a contact made by the detection target, the position acquisition unit acquires a stable detection region as a detection region of a position corresponding to the one detection unit, as the position information of the detection target, such as taught by Sadahiro, for the purpose of detecting a touch region and circumferential finger movement based on the time history of regions touched.
	Clarke as modified by Diedericks, Danby and Sadahiro does not explicitly disclose where two detection units adjacent in the circumferential direction from the plurality of detection units simultaneously detect a contact made by the detection target, the position acquisition unit acquires a boundary detection region as a detection region between two stable detection regions corresponding to the two detection units, respectively, as the position information of the detection target.	Kenei teaches detecting a touch region between detection units (Machine translation, abstract, boundary area 201; Page 4, second paragraph and twelfth to eighteenth paragraphs, boundary 40 is distinguished to determine valid invalid touches to the touch screen between different touch regions.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control unit of Clarke, Diedericks, and Danby to have boundary regions between stable touch sensing regions and where two detection units adjacent in the circumferential direction from the plurality of detection units simultaneously detect a contact made by the detection target, the position acquisition unit acquires a boundary detection region as a detection region between two stable detection regions corresponding to the two detection units, respectively, as the position information of the detection target, such as taught by Kenei, for the purpose determining valid or invalid touch sensing motions into the boundary regions.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Clarke in view of Diederiks and Danby as applied to claims 2-3, 6 and 12-15, and further in view of Kwon et al. (US 2017/0147105, hereinafter “Kwon”).	Regarding claim 16, Clarke as modified by Diedericks and Danby discloses the medical device according to claim 2, but does not explicitly disclose wherein the operation reception unit includes a protrusion that protrudes at a position corresponding to the center point.	Kwon teaches a disc touch input device wherein the operation reception unit includes a protrusion that protrudes at a position corresponding to the center point (Fig. 3, [0092], “small protrusion formed at the center”). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control unit of Clarke, Diedericks, and Danby to have a physical disc touch pad in lieu of a virtual disc touch pad wherein the operation reception unit includes a protrusion that protrudes at a position corresponding to the center point, such as taught by Kwon, for the purpose of providing a tactile sensation of the center point of the disc to the user.
	Regarding claim 17, Clarke as modified by Diedericks, Danby and Kwon discloses the medical device according to claim 16, wherein the operation reception unit includes a circumferential wall protruding along a circumferential direction around the center point (Kwon, [0087], touch surface of touch unit 110 may be lower than the border of the touch unit with the border area 120 and has elements 121a-e which forms a circumferential wall protruding along the circumferential direction around the center point).	The motivation is the same as in claim 16.
	Regarding claim 18, Clarke as modified by Diedericks, Danby and Kwon discloses the medical device according to claim 17, but does not explicitly disclose wherein a height of the circumferential wall is 15% to 45% with respect to a distance between the circumferential wall and the protrusion.	Kwon teaches that the curved surface of the touch unit 100 may have different curvatures ([0094]).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control unit of Clarke, Diedericks, and Danby to have wherein a height of the circumferential wall is 15% to 45% with respect to a distance between the circumferential wall and the protrusion, such as taught by Kwon, since different curvatures would include at least some designs having these characteristics.  Moreover, absent some unexpected results the Examiner considers such dimensions simply a design choice that one skilled in the art would consider.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Clarke in view of Diederiks, Danby and Sadahiro as applied to claims 7 and 11, and further in view of Kwon.	Regarding claim 19, Clarke as modified by Diedericks, Danby and Sadahiro discloses the medical device according to claim 7, wherein the operation reception unit includes:	a bottom (Sadahiro, Figs. 2 and 5, bottom of sensors L1-4 and R1-4 is the bottom); and	a surface of at least one of the circumferential wall or the bottom has a partition at a position corresponding to each of boundary lines of the plurality of detection regions (Sadahiro, Figs. 2 and 5, bottom of sensors L1-4 and R1-4 have partitions at the bottom (e.g., as switch areas SW1-2 there are gaps at partitions)).
	Clarke as modified by Diedericks, Danby and Sadahiro does not explicitly disclose a circumferential wall formed with a circumferential surface extending along a circumferential direction around the center point and curved to have a recessed surface to be connected to the bottom.	Kwon teaches forming the touch unit with a concave shape that sloped down to the center ([0092-0094]).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control unit of Clarke, Diedericks, Danby and Sadahiro to have a circumferential wall formed with a circumferential surface extending along a circumferential direction around the center point and curved to have a recessed surface to be connected to the bottom, such as taught by Kwon, for the purpose of providing support for a user’s wrist using the touch unit (Kwon, [0069-0070]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Clarke in view of Diederiks as applied to claim 1, and further in view of Huppi (US 7,084,856).	Regarding claim 20, Clarke as modified by Diedericks discloses the medical device according to claim 1, but does not explicitly disclose wherein the operation reception unit is a product integrally molded with a housing.	Huppi teaches for an input device to form a disc input and wherein the operation reception unit is a product integrally molded with a housing.	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Clarke and Diedericks to have the rotary disc input formed as a product integrally molded with a housing, for the purpose of having additional space for viewing the display area.
Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877. The examiner can normally be reached 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH PATRICK FOX
Examiner
Art Unit 2694



/JOSEPH P FOX/Examiner, Art Unit 2694  


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694